





















[Date]










(Name)

Glens Falls National Bank and Trust Company







Dear (Name):




We hereby agree with you that, if there is a "change in control" of Arrow and
you are not offered a position with the surviving or resulting company at a base
salary at least equal to your base salary immediately prior to the change in
control (your "Base Salary") or if you are offered a position which requires you
to relocate more than 50 miles, you will be entitled to receive, upon
termination of your employment, a lump sum payment in cash or continuing
biweekly payments equal to two years’ Base Salary, plus continuing coverage for
two years after the termination of your employment, under Arrow's group medical,
dental and term life insurance arrangements that are in effect at the time of
such "change in control", including any cost-sharing arrangements.  A "change in
control" of Arrow is described on Exhibit A attached to this letter.




To receive the above benefits, you must remain with Arrow at least until the
change in control is completed.  If you are offered a continuing position but at
a reduced salary or which requires you to relocate more than 50 miles, and you
elect to accept that offer, your right to terminate your employment and collect
the benefits hereunder will expire six (6) months after the change in control.




This letter agreement will continue until [insert date], or your earlier
retirement or termination of employment.




Please indicate your acceptance of this proposal by signing below on the
enclosed copy, and return the copy to me.  Upon my receipt of your executed
copy, this letter will constitute a binding agreement between us, governed by
New York law.




Sincerely,



















ACCEPTED AND AGREED TO this ______ day of _____________, _____.




______________________________

          (Signature of Officer)

 EXHIBIT A













CHANGE IN CONTROL










A "change in control" of Arrow shall be deemed to have occurred as of the first
date that (A) any individual, corporation (other than Arrow), partnership,
trust, association, pool, syndicate, or any other entity or any group of persons
acting in concert becomes the beneficial owner, as that concept is defined in
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as the result of any one or more securities
transactions (including gifts but excluding acquisitions directly from sales to
Arrow, acquisitions by any employee benefit plan (or related trust) sponsored or
maintained by Arrow, or transactions described in subdivision (B), following),
of securities of Arrow possessing twenty-five percent (25%) or more of the
Voting Power, as defined below, of such entity, (B) there shall be consummated
any Sale of Arrow, as defined below, or (C) "approved directors" shall
constitute less than a majority of the entire Board of Directors of Arrow (the
"Board"), with "approved directors" defined to mean all members of the Board as
of the date of the letter agreement to which this Exhibit A is attached and any
subsequent members of the Board who shall be elected by shareholders after being
nominated or approved by a majority of the approved directors on the Board prior
to such election or who shall be appointed to the Board to fill a vacancy
thereon with the approval of a majority of the approved directors on the Board
prior to such appointment.




"Sale of Arrow" shall mean (i) any consolidation, merger or stock-for-stock
exchange involving Arrow or the securities of Arrow in which the holders of
voting securities of Arrow immediately prior to such consummation own, as a
group, immediately after such consummation, voting securities of Arrow (or, if
Arrow does not survive such transaction, voting securities of the corporation
surviving such transaction) having less than fifty percent (50%) of the Voting
Power, as defined below, of Arrow (or such other surviving corporation),
excluding securities received by any members of such group which represent
disproportionate percentage increases in their shareholdings vis-a-vis the other
members of such group, or (ii) any sale, lease, exchange or other transfer (in
one transaction or series of related transactions), of all, or substantially all
of the assets of Arrow to a party which is not controlled by or under common
control with Arrow prior to such transaction or series of transactions.




The "Voting Power" of an entity at any given time shall mean the total number of
votes entitled to be cast generally in an election of directors of such entity
at such time by all holders of outstanding equity securities of such entity.








4694294.1


